 

Exhibit 10.1

 

(HUDSON LOGO) [img001_v1.jpg] 

 

March 8, 2018

 

Delivered via Company Email

 

Mr. Patrick Lyons

 

Dear Patrick:

 

We are pleased to extend to you the offer of the following amendment (the
“Amendment”) to your employment agreement, dated as of August 7, 2015, between
Hudson Global, Inc. and you (the “Agreement”). The terms of the Amendment are as
follows:

 

1.The reference to “pro rata target bonus” in the first sentence of Section
5(c)(i) of the Agreement is deleted in its entirety and replaced with “target
bonus.”

 

2.Except as expressly set forth in this Amendment, the Agreement shall remain in
full force and effect and this Amendment shall not otherwise modify or amend any
of the terms or conditions contained in the Agreement.

 

Please acknowledge your acceptance of the terms outlined above in this Amendment
by signing and dating this Amendment and returning it to me. You are welcome to
call me with questions at 212-351-7400.

 

Sincerely,

 

/s/ Stephen A. Nolan

 

Stephen A. Nolan 

Chief Executive Officer

      Acknowledged and Agreed:       /s/ Patrick Lyons   March 9, 2018      
Patrick Lyons   Date

 

www.hudson.com

 

 

 